Citation Nr: 1126036	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  08-00 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral hand disorder (Dupuytren's contracture and residuals of a cold injury to the hands), also claimed as secondary to service-connected anxiety disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. B. Joyner, Counsel

INTRODUCTION

The Veteran had active service from January 1949 to February 1955 and from March 1955 to February 1969.  He is the recipient of the Purple Heart.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, denied service connection for Dupuytren's contracture of both hands.

In July 2009, the Veteran testified before a Decision Review Officer at the RO.  A transcript of the hearing has been associated with the claims file.

As noted in the Board's previous remands, the Veteran's representative claimed entitlement to service connection for chronic sinusitis, hemorrhoids, exertional dyspnea, and a tonsillectomy in his June 2010 Written Brief Presentation.  However, these claims have yet to be developed for appellate review, and as such, the Board again refers them to the agency of original jurisdiction (AOJ) for appropriate action.  

This claim was previously remanded by the Board in August 2010 and March 2011 for additional evidentiary development.  However, as the Board's remand directives were not complied with, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the March 2011 remand, the Board instructed the RO to return the claims file to the September 2010 VA examiner in order to obtain an opinion regarding whether it is at least as likely as not that any bilateral hand disorder, including residuals of a cold injury to the hands and Dupuytren's contracture, was caused or aggravated by the Veteran's service-connected anxiety disorder.  The examiner was instructed to consider the full record, to include the Veteran's lay statements regarding the incurrence of his bilateral hand disorder and the continuity of symptomatology.  It was noted that if the September 2010 VA examiner was not available, the Veteran should be scheduled for an appropriate VA examination in order to obtain the requested opinion.

While there is an April 2011 opinion of record, it is not from the September 2010 VA examiner.  Moreover, the opinion was made without any examination of the Veteran, as instructed by the Board in the March 2011 remand.  Additionally, the April 2011 addendum opinion does not address whether it is at least as likely as not that the bilateral hand disorder was aggravated by the service-connected anxiety disorder.  The opinion merely states that there is no link between an anxiety disorder and a cold injury residual or Dupuytren's contracture in the medical literature; therefore, "the Veteran's current residuals of a cold injury and Dupuytren's contracture are less likely than related to his anxiety disorder."

Therefore, the AOJ did not accomplish the objectives set forth in prior Board remands.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  As such, this claim must again be returned to the AOJ for compliance with the Board's prior remand orders.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Return the claims file to the VA examiner who conducted the September 2010 joints examination.  If the September 2010 examiner is not available or cannot offer the requested opinion without examining the Veteran, the Veteran should be scheduled for an appropriate VA examination so as to address the following inquiry.   

Is it at least as likely as not (50 percent or more probability) that any bilateral hand disorder, including residuals of a cold injury to the hands and Dupuytren's contracture, was caused or aggravated by the Veteran's service-connected anxiety disorder?

In offering any opinion, the examiner must consider the full record, to include the lay statements submitted by or on behalf of the Veteran regarding the incurrence of his bilateral hand disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



